Citation Nr: 1335885	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  06-09 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for all other acquired psychiatric disorders other than PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active military service from March 1972 to April 1973. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

In October 2006, the Veteran presented testimony at a hearing before a Veterans Law Judge (VLJ) who has since retired.  In April 2013, the Veteran was offered an opportunity to have another hearing pursuant to 38 C.F.R. § 19.3(b).  The Veteran did not reply to this correspondence.  Therefore, adjudication of the appeal may proceed without another hearing.

The Board remanded the appeal for additional development in August 2007 and September 2010.  

Finally, it is noted that the Veteran also had a period of active duty from August 1978 to May 1979.  He was discharged in May 1979 under "other than honorable conditions."  In accordance with an administrative decision issued in February 1980, VA found that the appellant was barred from receiving VA benefits for this time period because he was discharged under other than honorable conditions as a result of willful and persistent misconduct pursuant to 38 C.F.R. § 3.12 (d)(4) (2013).  Under this regulation, his discharge is considered to have been dishonorable.  Therefore, in adjudicating his claim, the Board cannot consider any disease or injury he sustained as a result of this service period.

The issue of entitlement to service connection for all other acquired psychiatric disorders other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not have service in the Republic of Vietnam.

2.  The alleged stressor of in-service personal trauma has not been corroborated. 

3.  A current diagnosis of PTSD is not based upon a credible, verified military stressor.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

A letter sent in December 2004, prior to the initial adjudication of the claim, satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (1). Additional letters sent in October 2007 and October 2010 provided the Veteran with notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disability under consideration.  See Dingess, supra.  In addition, the letters sent in October 2007 and October 2010 were specifically tailored to provide notice on substantiating a PTSD claim based on an in-service personal assault.  

To the extent that the Veteran was not sent fully compliant notice prior to the initial adverse adjudication of his claim, he was sent conforming notice followed by a readjudication of the claim in the April 2012 supplemental statement of the case.  This "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

As to the duty to assist, VA has secured all available and identified pertinent evidence such as the Veteran's service treatment records, (including hospitalization records from the United States Naval Hospital), service personnel records, and post-service VA records.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  

The record also shows that the Veteran was provided with VA examinations in August 2005 and November 2010.  The November 2010 examination is adequate to adjudicate the claim.  The examiner conducted a clinical evaluation, reviewed the medical history, and described the disorder in sufficient detail so that the Board's evaluation is an informed determination.  The Veteran has not argued that this examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The October 2006 Board hearing focused on the elements necessary to substantiate the claim.  The VLJ solicited information from the Veteran so that he was able to clarify his contentions and provide pertinent evidence as to the in-service incurrence of his claimed disability and the continuity of symptoms since service.  The VLJ also sought to identify any pertinent evidence not currently associated with the claim folder that might have been overlooked or was outstanding.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); see also Dingess/Hartman, 19 Vet. App. at 486. 


Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110 (wartime service). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

In addition to the general criteria for service connection, service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

During the pendency of this claim, effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans. See 38 C.F.R. § 3.304(f)(3) (2013).  The amended version of 38 C.F.R. § 3.304(f)(3) eliminates the need for stressor corroboration in circumstances in which the Veteran's claimed in-service stressor is related to "fear of hostile military or terrorist activity."  The Board has considered the Veteran's claim under the amended version of 38 C.F.R. § 3.304(f) as it was appealed to the Board prior to July 13, 2010, but not decided by the Board as of July 13, 2010.  However, the Veteran's reported stressors do not involve "hostile military or terrorist activity."  Thus, the analysis of this claim will proceed under the former version of 38 C.F.R. § 3.304(f) as it relates to the current diagnosis of PTSD.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303. 

The Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Analysis

The Veteran seeks service connection for PTSD based on in-service military stressors.  He asserts that his PTSD is related to the accidental killing of civilians while serving with Battery B, 1st Battalion, 10th Marines at the United States Naval Base in Guantanamo Bay, Cuba in 1972 during a period of service that is considered honorable.  Specifically, he reports that his cannon fired a shell that went off course and struck and killed several civilians who were off shore on make-shift rafts.  

The Veteran also asserts that he was harassed by superior officers and assaulted during service because he was a "conscientious objector."  He alleges that he was subjected to beatings with soap in socks, "blanket parties," and was humiliated.

In addition, early post-service VA treatment records reflect the Veteran's self-report of PTSD due to combat-related trauma (i.e. an explosion in a bar) during service in the Republic of Vietnam.  

Service treatment records do not show PTSD was noted at entry into service in March 1972.  The enlistment examination showed a psychiatric evaluation was normal.  The Veteran denied nervous trouble of any sort on his Report of Medical History.  The remainder of the service records are negative for a diagnosis or treatment of PTSD.  The records include a March 1973 Medical Board report from a conference of military psychiatrists.  In this report, it was noted that after a period of hospitalization in November 1972 the Veteran was diagnosed with depression.  He was transferred to the Bethesda Naval Hospital in January 1973 and remained hospitalized until March 1973.  He was ultimately diagnosed with a passive-dependent personality disorder that preexisted service.  He was considered unsuitable for service and was discharged in April 1973.

Service records show that the Veteran was stationed at the U.S. Naval Base in Guantanamo Bay from September 1972 to December 1972.  He was assigned to Battery B, 1st Battalion, 10th Marines and his military occupational specialty (MOS) at the time was field artillery man.  The Veteran's DD Form 214 does not show receipt of any combat-related awards or service in Vietnam.

Post-service medical records show diagnoses for several psychiatric disorders, to include PTSD.  Some of these records reflect diagnoses of PTSD were based on the Veteran's report of having experienced combat-related trauma in Vietnam.  A December 2009 social work outpatient note shows that upon questioning the Veteran reported that he never knew his father.

At a QTC PTSD examination in August 2005, the Veteran reported that he served at Guantanamo Bay as a Marine, and had to operate cannons and guns.  He stated that approximately 11 Cuban civilians were killed as a result of his operation of the guns and afterwards the photographs of the deceased Cubans were shown to him.  The examiner diagnosed with PTSD based on this reported in-service stressor.  

At the Veteran's August 2006 hearing, he testified to having shot at makeshift rafts carrying Cuban civilians, which resulted in casualties.  He stated that he did not know of anyone that could verify this event.  See October 2006 hearing testimony at page 15.  He testified to having had a nervous break-down due to the incident.  The Veteran also alleged that he was subjected to harassment because he was a conscientious objector.  He stated that he was beaten with a sock with soap in it and also had "blanket parties."  He testified that while the others went to the rifle range, he was made to stand on the parade deck with his pants down and his thumb in his mouth.  See October 2006 hearing testimony at pages 11-13.

In a letter dated in June 2007 the Veteran's former employer discussed having witnessed a deterioration in the Veteran ability to perform his work duties between January and April 2007.  In an October 2007 letter, the Veteran's daughter indicated the Veteran suffered from depression and had a difficult time holding a job when she was growing up.

In August 2009, the RO attempted to verify the Veteran's reported stressor that occurred in Cuba with the Marine Corps Archives and Special Collections.  In August 2009, the United States Marine Corps Archives and Special Collections notified the RO that the records sought (e.g. command chronologies) were not in their collection, and that further inquiries should be made of the National Archives and Records Administration (NARA).  In December 2009, NARA indicated that it had searched the records of the command chronologies for Battery B, 1St Battalion, 10th Marines and the Guantanamo Bay Base and found no mention of any incident involving Cuban civilian deaths as described by the Veteran.

In September 2010 the Board remanded the appeal so the Veteran could undergo a VA examination to determine whether he had PTSD due to his alleged assaults and harassment.  At a November 2010 VA psychiatric examination, a VA examiner conducted a clinical interview, reviewed the claim file in its entirety, and conducted a clinical evaluation.  Based on the results of examination, the examiner determined that the Veteran did not meet the criteria for PTSD based on his military service.  The examiner explained the rationale for his diagnosis and opinion.  Significantly, in the examination report the examiner stated that it is impossible to discern if the incidents which the Veteran detailed actually occurred or not, and there are many inconsistencies in his reporting.  The examiner further indicated that the reports the Veteran gave at the examination and other reports he has given to other providers is contradictory on many details that are not explained by normal mix-ups.  

The examiner also determined that the Veteran met the criteria for PTSD based on childhood trauma.  However, the examiner stated that it is difficult to determine the veracity of the Veteran's PTSD symptoms.  The examiner also noted that the Veteran reported childhood sexual abuse by his father, and emotional and physical abuse by his mother and father, but reported to another VA clinician that he never met his father.  

After a careful review, the Board finds that service connection for PTSD is not warranted.  

Initially, the Board notes that the November 2010 VA examiner diagnosed PTSD related to childhood trauma.  This case thus presents an issue concerning the availability of service-connected disability compensation for a disability preexisting service. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which the preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet.App. 231, 234 (2012); see also 38 U.S.C. § 1111 (presumption of sound condition).  In a case where there is no preexisting condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition preexisted service and (b) the preexisting condition was not aggravated by service.  Wagner, 370 F3d. at 1345; Horn, 25 Vet.App. at 234; 38 U.S.C. § 1111.  

Here, the Board finds that PTSD was not noted upon entry into service.  The presumption of soundness applies as to the Veteran's PTSD.  Therefore, if the Board is to find that the presumption of soundness is rebutted and that the Veteran's PTSD preexisted service, it must find (1) that clear and unmistakable evidence shows that PTSD preexisted service; and (2) that clear and unmistakable evidence shows that his PTSD was not aggravated by service.  Horn, 25 Vet.App. at 234

In this case, there is no clear and unmistakable evidence of a pre-existing PTSD disability in the record.  None of the service records contain evidence of a pre-existing diagnosis of PTSD.  The post-service records do not contain clear and unmistakable evidence of a pre-existing diagnosis of PTSD.  While the November 2010 VA examiner has indicated that the Veteran presently has PTSD related to childhood trauma, he also noted inconsistencies in the Veteran's report of his childhood sexual trauma and he did not indicate that the diagnosis of PTSD related to childhood trauma had actually pre-existed entrance into military service.  Based on the record, there is not clear and unmistakable evidence of a diagnosis of PTSD prior to service.  Therefore, with respect to the issue of PTSD, the Veteran is considered sound at entry into service and the primary consideration is whether he presently has PTSD as result of events that occurred during his military service.

The Board finds that the record does not contain a diagnosis of PTSD based on credible, verified in-service stressors.  

With respect to the Veteran's alleged stressors other than personal assault, the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f) provide that the evidence required to establish the occurrence of a recognizable stressor varies depending upon whether or not the Veteran was engaged in combat with the enemy.  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

There is no evidence that the Veteran engaged in actual combat with the enemy.  The available records do not reflect the receipt of any medals, badges, decorations, ribbons, wounds in action, or participation in campaigns that denote combat with the enemy.  Therefore, the Veteran is not a "combat Veteran" and the combat presumption does not apply.  His lay statements alone regarding the claimed stressors cannot be accepted as conclusive evidence as to their actual occurrence.  Rather, his stressors require corroboration.  38 C.F.R. § 3.304(f).  

As to the Veteran's allegation that he was involved in the accidental killing of civilians while in Cuba, VA has not been able to verify this alleged stressor.  The RO attempted to verify this stressor from the Marine Corps Archives and Special Collection, the National Personnel Records Center (NPRC), and NARA.  However, all requests yielded a negative reply and none of these entities were able to provide corroboration of this stressor.  No other evidence has been uncovered which corroborates this stressor.  Therefore, this stressor is not verified.  As this claimed in-service stressor event is not verified, it cannot be used to establish a diagnosis of PTSD.  Any diagnosis of PTSD based on this account, including the August 2005 QTC diagnosis, has no probative value.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described).   

As for the Veteran's prior report that he was present during a bar explosion while serving in Vietnam, his assertion is not credible.  In January 2005 the NPRC informed VA that the Veteran did not have any verified Vietnam service.  Moreover, neither the Veteran's Form DD 214 nor his service personnel records show service in Vietnam or receipt of any awards that are indicative of service in Vietnam.  As this claimed in-service stressor event is not credible, any diagnosis of PTSD based on that stressor event is of no probative value.  Id.

The Veteran's reported stressor of military personal trauma has also not been corroborated or verified.  The Board acknowledges that service records and after-the-fact medical evidence can be used to corroborate a stressor based on an account of personal assault.  38 C.F.R. § 3.304(f)(4); see Bradford v. Nicholson, 20 Vet. App. 200 (2006); Patton v. West, 12 Vet. App. 272, 278 (1999). 

The Veteran's service records do not document any such assaults or harassment, and do not show any medical treatment was received following any physical assaults.  There are no civilian or military police reports of these assaults.  The Veteran informed the November 2010 VA examiner that he did not report these events.  The lack of detail regarding any of the alleged traumas renders any additional evidentiary development impossible.  Moreover, the Board is unable to find any information in the Veteran's service personnel records to support the Veteran's contention that he was a conscientious objector.  

In November 2010, a VA examiner with a specialty in clinical psychology opined that the evidence did not indicate that a personal assault occurred in service, and the Veteran did not have a diagnosis of PTSD related to any reported in-service personal trauma.  The Board places significant probative value on this opinion, as it is based on a clinical interview of the Veteran, a comprehensive and accurate review of the Veteran's medical and service history, is consistent with the evidence of record, and is supported by sound and well-explained rationale.  This is the only medical opinion in the record which addresses the question of whether the evidence of record corroborates the Veteran's alleged military personal trauma.

The Board is cognizant of the lay testimony of record, to include the June 2007 and October 2007 written testimony from the Veteran's daughter and former employer.  However, neither of the statements addresses nor serves to corroborate the Veteran's assertion of personal assault/harassment in service. 

The Board acknowledges the Veteran has been diagnosed with PTSD; however, service connection for PTSD requires credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  Here, the record does not reflect a credible, verified in-service stressor, and in turn a diagnosis of PTSD based on a verified in-service stressor (i.e. causal nexus).  As such, service connection for PTSD is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for PTSD is denied. 


REMAND

With respect to the issue of entitlement to service connection for acquired psychiatric disorders other than PTSD, additional development is needed.  

The Board remanded this claim in September 2010 for a VA examination.  In the remand, the Board noted that the post-service VA treatment records reflect various diagnoses for mental health problems, including major depression, depressive disorder, polysubstance abuse, bipolar disorder, schizophrenia, adjustment disorder, major affective disorder, a mood disorder, and a personality disorder.  

The examiner was asked to indicate whether any of these diagnoses are related to service from March 1972 to April 1973.  The examiner was also asked to indicate whether a current psychiatric disability was superimposed on a congenital defect (i.e., a personality disorder) during service, resulting in additional disability. 

At a VA examination in November 2010 an examiner noted that the Veteran had a diagnosis of paranoid personality disorder in the records.  The examiner also provided an AXIS II diagnosis of "rule out dependent personality disorder, antisocial traits."  

The examiner did not address whether any of the psychiatric disorders noted during the pendency of the appeal (e.g. major depression, depressive disorder, polysubstance abuse, bipolar disorder, schizophrenia, adjustment disorder, major affective disorder, a mood disorder) were related to the Veteran's military service from March 1972 to April 1973.  The examiner also did not specifically indicate whether a current psychiatric disability was superimposed on a congenital defect (e.g. a personality disorder) during service, resulting in additional disability.  Therefore, a remand to obtain answers to these questions is required.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268 (1998).  

Finally, the Veteran's VA treatment records on file date to September 2010, and more recent treatment records are not found in the claim file or on Virtual VA.  Therefore, while the appeal is in remand status, any additional records must be obtained and associated with the claim file.  See 38 U.S.C.A. § 5103A; Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, this issue is REMANDED to the RO/AMC for the following actions:

1.  Request the Veteran identify all relevant VA and non-VA records dating since September 2010.  Document all actions to obtain the identified records.  If no records are available, the claim file should be annotated to reflect such and the Veteran notified.

2.  Schedule the Veteran for a psychiatric examination to determine the nature and etiology of all currently diagnosed acquired psychiatric disorders, (other than PTSD), and their relationship to service.  The claim file, and a copy of this remand, must be made available to, and reviewed by the examiner.  The examination reports, and any addendums, should reflect this was accomplished.

After a review of the claim file the examiner must respond to the following questions:

(A) For each psychiatric disorder (other than PTSD) found present during the course of this appeal, is it at least as likely as not that such disorder(s) had onset during the Veteran's military service from March 1972 to April 1973; or is otherwise related to that period of service?  

If the examiner does not find some of the disorders that have previously been diagnosed during the course of this appeal, the examiner must reconcile the conditions currently found with the other diagnoses of record.

(B) As to each psychiatric disorder (other than PTSD) found present, is it at least as likely as not that it was superimposed on a congenital defect (i.e. a personality disorder) during service, resulting in additional disability?

In answering these questions, the examiner is advised that the Veteran's second period of service with the Army from August 1978 to May 1979 was "dishonorable."   As such, VA benefits are not payable for any psychiatric disorder stemming from his second of service.  However, the service records during his second period of service dated from August 1978 to May 1979, can still be considered for purposes of determining whether there were any continuing post-service psychiatric symptoms after his initial, honorable period of service from March 1972 to April 1973.  

If the examiner cannot provide responses to the above questions without resorting to mere speculation, he/she should explain why the requested opinions cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  

3.  The RO/AMC should thereafter readjudicate the claim.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


